Citation Nr: 1031939	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  09-27 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for status 
post repair right accessory nerve.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to October 
1984 and from February 1991 to April 1991.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  This rating decision denied entitlement to compensation 
under 38 U.S.C. § 1151 for status post repair right accessory 
nerve.

The RO issued another rating decision in December 2009.  This 
decision denied entitlement to compensation under 38 U.S.C. 
§ 1151 for glossopharyngeal neuralgia.  At this time there is no 
indication that the Veteran has appealed this decision and this 
issue is not currently in appellate status before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The RO issued a supplemental statement of the case in September 
2009.  Subsequently additional VA outpatient records and a VA 
examination were obtained.  The October 2009 VA examination 
report extensively discusses the Veteran's March 2008 radical 
neck dissection, the severance of the right spinal accessory 
nerve, and the post surgical symptoms.  The Board notes that the 
RO did not review this evidence and issue a supplemental 
statement of the case prior to certification of the Veteran's 
claim to the Board.  The Board further notes that the Veteran has 
not waived RO review of this pertinent medical evidence.  
Accordingly, remand of the Veteran's claim for RO review is 
required.  38 C.F.R. § 19.37(a).

At the October 2009 VA examination the Veteran reported a new 
symptom, syncopal episodes.  The VA examiner opined that these 
episodes are a residual of the March 2008 radical neck 
dissection.  The examiner did not express an opinion as to 
whether such symptoms were not reasonably foreseeable or were the 
result of negligence on the part of the VA medical treatment.  
The Veteran's medical records should be examined by a 
neurological specialist and the necessary opinions obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims file to a 
neurological specialist.  The examiner should 
review the Veteran's medical records and 
render an opinion as to whether it is at 
least as likely as not any of the symptoms 
resulting from the Veteran's March 2008 right 
neck dissection and laceration/repair of the 
right accessory nerve was the result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of VA medical personnel.  
The examiner should also render an opinion as 
to whether it is at least as likely as not 
any residual disability was the result of an 
event which was not reasonably foreseeable.  
A complete rationale should be provided for 
all conclusions reached and opinions 
expressed.  

2.  After the above action has been 
accomplished, the RO should readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, issue a supplemental 
statement of the case showing consideration 
of all evidence received since the September 
2009 supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


